      Case 3:17-cr-00337-LAB Document 210 Filed 05/06/20 PageID.957 Page 1 of 2



1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                          CASE NO. 17cr337-LAB
11
                                         Plaintiff,
12                                                      ORDER DENYING WITHOUT
                          vs.                           PREJUDICE MOTION TO REDUCE
13                                                      SENTENCE [Dkt 208]
     VANESSA ROJAS,
14
                                      Defendant.
15
16          On October 10, 2017, this Court sentenced Defendant Vanessa Rojas to eighty

17   months imprisonment and six years of supervised release for conspiracy to distribute

18   heroin in violation of 21 U.S.C. § 841(a)(1) and 846.         Defendant now moves for a

19   reduction in sentence under 18 U.S.C. § 3582(c), arguing that the coronavirus pandemic,

20   her family circumstances, and a miscalculation of her criminal history score warrant a

21   modification of her sentence.

22          18 U.S.C. § 3582(c) provides that a “court may not modify a term of imprisonment

23   once it has been imposed except . . . upon motion of the Director of the Bureau of Prisons,

24   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion only after

25   he or she has “fully exhausted all administrative rights to appeal a failure of the Bureau

26   of Prisons” to bring the motion on her behalf, or after “the lapse of 30 days from the receipt

27   of such a request by the warden of the defendant’s facility, whichever is earlier.” 18

28   U.S.C. § 3582(c)(1)(A).



                                                  -1-
         Case 3:17-cr-00337-LAB Document 210 Filed 05/06/20 PageID.958 Page 2 of 2



1            Here, Defendant has not petitioned the Bureau of Prisons to bring a motion on her
2    behalf, and the Court therefore lacks jurisdiction to entertain her motion. See United
3    States v. Reid, 2020 WL 1904598, at *4 (N.D. Cal. 2020) (“The Court cannot forgive the
4    failure to exhaust, and without exhaustion, the Court lacks jurisdiction over the motion.”).
5    Defendant suggests that her past request for compassionate relief on June 7, 2018
6    satisfies her exhaustion obligations. That request, however, was based on different
7    underlying facts and therefore cannot constitute exhaustion with respect to Defendant’s
8    current motion.1 See United States v. Mogavero, 2020 WL 1853754, at *2 (D. Nev. 2020)
9    (“Proper exhaustion necessarily requires the inmate to present the same factual basis for
10   the compassionate-release request to the warden.).
11           Defendant’s Motion for a Reduction in Sentence is DENIED WITHOUT
12   PREJUDICE.       Dkt. 208.   She may refile the motion after properly exhausting her
13   administrative remedies.
14           IT IS SO ORDERED.
15   Dated: May 6, 2020
16                                                HONORABLE LARRY ALAN BURNS
                                                  United States District Judge
17
18
19
20
21
22
23
24
25
26   1 The same is true of Defendants’ two January 2020 emails to her case manager. See
     Motion, Dkt. 208, Ex. F. To the extent those emails can be construed as a request to her
27   facility’s warden—which the Court is dubious of—the requests are premised on facts
28   other than those raised in the instant motion.



                                                -2-
